Case 3:19-cv-00382-SMY Document 115 Filed 04/15/21 Page 1 of 10 Page ID #1163




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

  TED KNOX, # N92676,                             )
                                                  )
                        Plaintiff,                )
  vs.                                             )
                                                  )   Case No. 3:19-cv-00382-SMY
  JACQUELINE LASHBROOKS,                          )
  CRAIG ASSELMEIER,                               )
  STEVEN NEWBOLD,                                 )
  DR. MCSHAN, GAIL WALLS,                         )
  TRACY LEE, JAELEN McWILLIAMS,                   )
  TARA CHADDERTON,                                )
  LPN BEN DAHLEM, SHELBY DUNN,                    )
  LEE GREGSON, LAKESHA HAMBY,                     )
  SUSAN KIRK, AMY LANG,                           )
  NICOLE MARSHALL,                                )
  HEATHER MCGHEE,                                 )
  ALLYCE MOLL, MARTHA OAKLEY,                     )
  BRENDA OETJEN, RON SKIDMORE,                    )
  BRANDY TRIPP,                                   )
  AUGUSTA WILLIAMS, and                           )
  WEXFORD HEALTH SOURCES, INC.,                   )
                                                  )
                        Defendants.               )

                            MEMORANDUM AND ORDER
YANDLE, District Judge:

        Plaintiff Ted Knox filed the instant lawsuit pursuant to 42 U.S.C. § 1983 alleging

Defendants violated his constitutional rights during his incarceration at Menard Correctional

Center (“Menard”). He claims several Defendants denied him necessary dental care and others

retaliated against him for filing grievances. This matter is now before the Court for consideration

of two motions for summary judgment on the issue of exhaustion of administrative remedies

(Docs. 101, 107). Nine medical-provider Defendants (Dr. McShan, Dahlem, Dunn, Gregson,

Hamby, Kirk, Moll, Dr. Newbold, and Tripp) join in the first motion (Doc. 101), and eleven

correctional-employee Defendants (Lashbrook, Walls, Lee, Chadderton, Lang, Marshall, McGhee,

                                           Page 1 of 10
Case 3:19-cv-00382-SMY Document 115 Filed 04/15/21 Page 2 of 10 Page ID #1164




Oakley, Oetjen, Skidmore, and Williams) filed the second (Doc. 107). Plaintiff responded to the

motions. (Docs. 111, 114).

                                PROCEDURAL BACKGROUND

        Following preliminary review of the Complaint under 28 U.S.C. § 1915A, Plaintiff is

proceeding on the following claims:

        Count 1:        Eighth Amendment deliberate indifference for failure to provide
                        timely treatment for Plaintiff’s abscessed and infected tooth against
                        Defendants Lashbrook, Asselmeier, Dr. Newbold, 1 Dr. McShan,
                        Lee, McWilliams, Chadderton, Dahlem, Dunn, Gregson, Hamby,
                        Kirk, Lang, Marshall, McGhee, Moll, Oakley, Oetjen, Skidmore,
                        Tripp, and Williams.

        Count 2:        Eighth Amendment deliberate indifference via a policy or practice,
                        or lack thereof, of declining appropriate dental care by Defendants
                        Wexford, Lashbrook, and Dr. Newbold.

        Count 3:        Eighth Amendment deliberate indifference against Defendant Gail
                        Walls for her unsatisfactory response to Plaintiff’s grievances about
                        his emergent dental care needs.

        Count 4:        Retaliation by Defendants Dunn, Hamby, and Lang for Plaintiff’s
                        grievances about his dental issues.

        Plaintiff submitted two grievances relevant to this case – a grievance dated May 10, 2017

and Grievance No. 142-6-17 dated June 18, 2017. Defendants contend the May 2017 grievance

was not properly exhausted and the June 2017 grievance did not satisfy the exhaustion requirement

because it lacked sufficient information on Plaintiff’s claims against a number of individuals.

Plaintiff argues that the June 2017 grievance alone was sufficient to exhaust his administrative

remedies on the claims herein. The Court finds that a hearing is not necessary; a ruling can be

made on the exhaustion issue based on the written submissions of the parties.




1
  Dr. Newbold was initially dismissed from the action but was reinstated as a Defendant in Counts 1 and 2
after Plaintiff filed his First Amended Complaint. (Docs. 78, 79).

                                             Page 2 of 10
Case 3:19-cv-00382-SMY Document 115 Filed 04/15/21 Page 3 of 10 Page ID #1165




                                                  FACTS

        Plaintiff is a diabetic with a history of periodontal gum disease related to his diabetes.

Plaintiff submitted the first of several requests for urgent dental care for a problem with his front

tooth on April 23, 2017. As time went on, the tooth became worse and Plaintiff experienced

severe pain that interfered with his sleep and other normal activities, and infection that produced

blood and pus and prevented him from brushing his teeth properly. (Doc. 79, pp. 8-10).

        No care was given for the abscessed tooth, and on April 30, 2017, Plaintiff woke up to find

his pillow covered in blood and his tooth dangling from the gum. (Doc. 79, p. 10). Plaintiff

submitted written requests and asked Dunn, Lang, Tripp, Oakley, Oetjen, Moll, Chadderton,

Marshall, McGhee, Hamby, Lang, Lee, Kirk, Skidmore, Gregson, and McWilliams for dental care

over the ensuing days, to no avail. (Doc. 79, pp. 10-17, 20-22).

        Plaintiff submitted his first grievance over the lack of dental care on May 10, 2017. He

complained that nurses “Ms. Tripp, Ms. Martha, Ms. Brenda, Ms. Shelbey, Ms. Marshall, Ms.

Chatten, Ms. McGee, Ms. Suzy, Ms. Keisha, Mr. Ron, Ms. Laing, and several unknowns” had

denied his multiple requests for dental care beginning on April 23, 2017. (Doc. 79-1, pp. 7-8).

He submitted the grievance directly to the Administrative Review Board (“ARB”), which received

it on May 15, 2017 and returned it to him with instructions to provide the original grievance and

institutional responses. (Doc. 79-1, pp. 10-11). Plaintiff also submitted this grievance as an

emergency matter to Defendant Lashbrook but never received a response. 2 (Doc. 79, p. 17).

        Dr. Newbold postponed Plaintiff’s dental appointment which had been scheduled for May



2
  Plaintiff previously filed suit over the same dental problems in Knox v. Mall, Case No. 17-cv-574-MJR-
SCW (S.D. Ill.). The Court conducted an evidentiary hearing and concluded that Plaintiff failed to exhaust
his administrative remedies before filing suit, finding that no evidence supported his claim that he submitted
the May 10, 2017 grievance to Warden Lashbrook and that she subsequently failed to respond. (Doc. 125,
pp. 10-12 in Case No. 17-574). That case was dismissed without prejudice on September 25, 2018.

                                               Page 3 of 10
Case 3:19-cv-00382-SMY Document 115 Filed 04/15/21 Page 4 of 10 Page ID #1166




11, 2017. (Doc. 79, p. 18). Plaintiff’s tooth broke off completely and bled heavily on May 18,

2017. (Doc. 79, p. 25). He was taken to healthcare, where Asselmeier denied an MRI and told

him that his only treatment option was removal of all his teeth. (Doc. 79, p. 26).

          Plaintiff submitted Grievance No. 142-6-17 on June 18, 2017 in which he complained that

Lieutenant Lee ignored his request for dental care on May 8, 2017; McWilliams failed to refer him

to a dentist on May 13, 2017 and falsified his records; and that on May 18, 2017, Dr. Asselmeier 3

refused to give him a new partial and stated Plaintiff “would remain at the back of the call line” as

long as he kept his remaining teeth.           (Doc. 79-1, pp. 12-13).       That grievance also noted,

“*Supplemental Response: In addition to the above, Nurse(s) Tripp, Martha, Brenda, Shellbey,

Marshall, Chatten, Mcgee, Suzy, Keisha, Ron, Laing, Plunlee, Gregson, and Williams violated my

rights to urgent dental care as previously stated on May 10, 2017.” (Doc. 79-1, p. 13). Grievance

No. 142-6-17 was denied at the institutional level and by the ARB. 4 (Doc. 79-1, pp. 14-15; 19).

                                         LEGAL STANDARDS

          Summary judgment is proper if there is no genuine issue as to any material fact and the

movant is entitled to judgment as a matter of law. FED. R. CIV. P. 56(a). Once a properly

supported motion for summary judgment is made, the adverse party must set forth specific facts

showing there is a genuine issue. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).

          Under the Prison Litigation Reform Act, a prisoner may not bring a lawsuit about prison

conditions unless and until he has exhausted all available administrative remedies. 42 U.S.C. §




3
    In the grievance, Plaintiff spells the name as “Oselmayer.” (Doc. 79-1, p. 13).
4
 Plaintiff submitted two other grievances which are not relevant to the claims herein given the subject
matter and time frame. Grievance No. 38-7-17 dated June 29, 2017 complained that his dental records
were illegible (Doc. 107, p. 5; Doc. 112-1, p. 4), and an August 4, 2017 grievance complained that a call
pass was cancelled on August 1, 2017 during a lockdown. (Doc. 79-1, pp. 16-18).

                                                Page 4 of 10
Case 3:19-cv-00382-SMY Document 115 Filed 04/15/21 Page 5 of 10 Page ID #1167




1997e(a); Pavey v. Conley, 544 F.3d 739, 742 (7th Cir. 2008). “The exhaustion requirement is an

affirmative defense, which the defendants bear the burden of proving.” Pavey v. Conley, 663 F.3d

899, 903 (7th Cir. 2011). To properly exhaust administrative remedies, the prisoner must “file

complaints and appeals in the place, and at the time, the prison’s administrative rules require.”

Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). The Seventh Circuit requires strict

adherence to the exhaustion requirement. Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006).

       An inmate in the custody of the Illinois Department of Corrections must follow

the grievance process outlined in the Illinois Administrative Code to exhaust his claims. 20 ILL.

ADMIN. CODE § 504.800, et seq. He or she is required to file a grievance with the counselor within

60 days of the discovery of an incident, occurrence, or problem (first level review). 20 ILL.

ADMIN. CODE § 504.810(a). The grievance must contain factual details regarding each aspect of

the prisoner’s complaint, including what happened, when, where, and the name of the person who

is the subject of the complaint, and, if the prisoner does not know the name, they must describe

such person with as much detail as possible.       20 ILL. ADMIN. CODE § 504.810(c).        If the

complaint is not resolved through a counselor, the grievance may be submitted to a grievance

officer (second level review) who must render a written recommendation to the CAO (usually the

Warden). 20 ILL. ADMIN. CODE § 504.830(e). The CAO then advises the inmate of the final

decision on the grievance. Id.

       If not satisfied with the decision of the CAO, an inmate may appeal to the ARB. 20 ILL.

ADMIN. CODE § 504.850(a); see also Dole, 438 F.3d at 806-07. The appeal must be received by

the ARB within 30 days after the date of the CAO’s decision. 20 ILL. ADMIN. CODE § 504.850(a).

The inmate must attach copies of the Grievance Officer’s report and the CAO’s decision to his

appeal. Id. The ARB will submit a written report of its findings and recommendations to the



                                          Page 5 of 10
Case 3:19-cv-00382-SMY Document 115 Filed 04/15/21 Page 6 of 10 Page ID #1168




Director who shall review the same and make a final determination. 20 ILL. ADMIN. CODE

§ 504.850(D) AND (E).

       The grievance procedures do allow for an inmate to file an emergency grievance. To do

so, the inmate must forward the grievance directly to the CAO who may “[determine] that there is

a substantial risk of imminent personal injury or other serious or irreparable harm to the offender”

and thus the grievance should be handled on an emergency basis.             20 ILL. ADMIN. CODE

§ 504.840(a). If the CAO determines the grievance should be handled on an emergency basis, he

or she “shall expedite processing of the grievance and respond to the offender” indicating to him

what action shall be taken. 20 ILL. ADMIN. CODE § 504.840(b). On the other hand, if the CAO

determines the grievance “should not be handled on an emergency basis, the offender shall be

notified in writing that he or she may resubmit the grievance as non-emergent, in accordance with

the standard grievance process.” 20 ILL. ADMIN. CODE § 504.840(c).

       The Administrative Code allows a prisoner to submit a grievance directly to the ARB in

certain limited circumstances, none of which are applicable to this case (protective custody

placement, involuntary psychotropic medication, and disciplinary or other issues that arose at a

facility other than the facility where the prisoner is currently housed). 20 ILL. ADMIN. CODE

§ 504.870, Amended at 41 Ill. Reg. 3869, eff. April 1, 2017.

                                          DISCUSSION

                        Medical/Dental Defendants’ Motion (Doc. 101)

       It is undisputed that neither of Plaintiff’s grievances named or complained about any action

or inaction by Dr. Newbold, Dr. McShan, Dahlem, or Moll. (Doc. 102, p. 7). Because Plaintiff

did not initiate or exhaust the administrative grievance process as to these Defendants, they are

entitled to summary judgment in their favor.



                                           Page 6 of 10
Case 3:19-cv-00382-SMY Document 115 Filed 04/15/21 Page 7 of 10 Page ID #1169




       Plaintiff’s May 10, 2017 grievance referred to several nurses without presenting their

complete names. The Court presumes that Plaintiff was attempting to identify Defendants “Ms.

[Brandy] Tripp, … Ms. Shelbey [Shelby Dunn], … Ms. Suzy [Susan Kirk], [and] Ms. Keisha

[Lakesha Hamby]” in this grievance. The grievance was submitted only to the ARB and was

never properly exhausted by presentation to the Menard grievance officials or to Warden

Lashbrook. Plaintiff concedes this point, stating in his Response that he is not relying on that

grievance and he “will not entertain” the Defendants’ arguments pertaining to that grievance.

(Doc. 111, p. 2). Nevertheless, Plaintiff argues that the June 18, 2017 grievance alone is sufficient

to exhaust his administrative remedies on the claims herein. (Id., pp. 2-3). As such, it is clear

that Plaintiff failed to properly exhaust it the May 10, 2017 grievance.

       In Grievance No. 142-6-17, Plaintiff complains about Jalen McWilliams, Dr. Craig

Asselmeier, and Lt. Lee, and adds that nurses “[Brandy] Tripp, … Shellbey [Dunn], … Suzy

[Kirk], Keisha [Hamby], … [and] [Lee] Gregson … violated [his] rights to urgent dental care as

previously stated on May 10, 2017.” 5 (Doc. 79-1, p. 13; Doc. 102, p. 8). The grievance contains

no further information as to when the alleged violations by these individuals took place or what

they did or failed to do that violated Plaintiff’s rights. Nor is there any evidence Plaintiff attached

a copy of his May 10, 2017 grievance when he submitted Grievance No. 142-6-17.

       The prison grievance procedure requires that a grievance contain sufficient factual detail –

including what happened, when and where the problem arose, and the name or identifying

information of the person at fault – to give prison officials adequate notice of the events and

person(s) involved so they may investigate and respond. 20 ILL. ADMIN. CODE § 504.810(c);




5
 No mention of Gregson was made in the May 10, 2017 grievance, contrary to this statement in Grievance
No. 142-6-17.

                                            Page 7 of 10
Case 3:19-cv-00382-SMY Document 115 Filed 04/15/21 Page 8 of 10 Page ID #1170




Porter v. Nussle, 534 U.S. 516, 524-25 (2002) (purpose of exhaustion requirement is to allow

corrections officials the “opportunity to address complaints internally before allowing the initiation

of a federal case”); Riccardo v. Rausch, 375 F.3d 521, 524 (7th Cir. 2004); Pozo v. McCaughtry,

286 F.3d 1022 (7th Cir. 2002). Grievance No. 142-6-17, standing alone, does not give sufficient

notice of Plaintiff’s complaints against Tripp, Dunn, Kirk, Hamby, or Gregson for “violating [his]

rights to urgent dental care” because it contains no factual information regarding what these nurses

did that amounted to a violation, what date(s) Plaintiff interacted with them, or what symptoms he

was having at those times. Plaintiff’s reference to the claim “as previously stated on May 10,

2017,” is inadequate because he never presented the May 10, 2017 grievance to any Menard

officials and did not restate or attach a copy of that grievance to Grievance No. 142-6-17. Thus,

Grievance No. 142-6-17 did not adequately inform grievance officials of his claims against Tripp,

Dunn, Kirk, Hamby, or Gregson. Therefore, Defendants Tripp, Dunn, Kirk, Hamby, or Gregson

are entitled to summary judgment in their favor.

                              IDOC Defendants’ Motion (Doc. 107)

       The IDOC Defendants argue that Plaintiff did not submit any relevant grievances against

them for review by Menard officials before filing suit. (Doc. 107, pp. 10-12). Again, Plaintiff’s

May 10, 2017 grievance was submitted only to the ARB and was never sent to the Menard

grievance office or warden for consideration at the institutional level. While that grievance

named “Ms. Martha [Oakley], Ms. Brenda [Oetjen], … Ms. [Nicole] Marshall, Ms. Chatten [Tara

Chadderton], Ms. [Heather] McG[h]ee, … Mr. Ron [Skidmore],” and Ms. Amy Laing [Lang], and

adequately described the factual basis for the grievance, Plaintiff’s failure to present it in

accordance with the prison grievance procedures means that it cannot exhaust his claims against

these individuals. (Doc. 79-1, pp. 7-8).



                                            Page 8 of 10
Case 3:19-cv-00382-SMY Document 115 Filed 04/15/21 Page 9 of 10 Page ID #1171




       While Plaintiff alleges that he submitted the May 10, 2017 grievance to Lashbrook as an

emergency grievance (Doc. 114, pp. 2-4), he states in his Response that he is not relying on that

grievance and he “will not entertain” the Defendants’ arguments pertaining to that grievance.

(Doc. 114, p. 2). Instead, he argues that grievance alone is sufficient to exhaust his administrative

remedies on the claims herein. Accordingly, the Court finds Plaintiff failed to exhaust his

administrative remedies as to the claims in the May 10, 2017 grievance.

       Defendants argue that Grievance No. 142-6-17 failed to name Lashbrook, Walls,

Chadderton, Oakley, Lang, Marshall, McGhee, Oetjen, Skidmore, or Williams and to describe any

action or inaction on their part regarding Plaintiff’s dental care. (Doc. 107, p. 11; Doc. 79-1, pp.

12-13). Grievance No. 142-6-17 does not include the names of Lashbrook or Walls. However,

it does include the “Supplemental Response” claiming that Martha [Oakley], Brenda [Oetjen],

[Nicole] Marshall, Chatten [Tara Chadderton], Mcgee [Heather McGhee], Ron [Skidmore], Laing

[Amy Lang], and [Augusta] Williams “violated [Plaintiff’s] rights to urgent dental care as

previously stated on May 10, 2017.” (Doc. 79-1, p. 13). That said, as previously discussed with

respect to the medical Defendants, this conclusory statement was not adequate to place prison

officials on notice of when or in what manner these Defendants violated Plaintiff’s rights so that

the grievance might be investigated and a response prepared. Therefore, it did not satisfy the

exhaustion requirement. See 20 ILL. ADMIN. CODE § 504.810(c); Porter, 534 U.S. at 524-25;

Riccardo, 375 F.3d at 524. 6




6
  It is undisputed that Plaintiff correctly presented Grievance No. 142-6-17 through each step of the
administrative review process, and that it was fully exhausted as to Defendant Lt. Tracy Lee. (Doc. 107,
pp. 4-5; Doc. 112-1, pp. 3-4; Doc. 79-1, pp. 14-15, 19). Because the motion presents no argument that
Plaintiff failed to exhaust the grievance against Lee, the Court assumes Defendants mistakenly included
Lee in the motion.

                                             Page 9 of 10
Case 3:19-cv-00382-SMY Document 115 Filed 04/15/21 Page 10 of 10 Page ID #1172




                                         CONCLUSION

        The Motion for Summary Judgment (Doc. 101) filed by Defendants Dr. Newbold, Dr.

 McShan, Dahlem, Dunn, Gregson, Hamby, Kirk, Moll, and Tripp is GRANTED. The Motion

 for Summary Judgment (Doc. 107) filed by Defendants Lashbrook, Walls, Lee, Chadderton, Lang,

 Marshall, McGhee, Oakley, Oetjen, Skidmore, and Williams is GRANTED IN PART as to

 Lashbrook, Walls, Chadderton, Lang, Marshall, McGhee, Oakley, Oetjen, Skidmore, and

 Williams and DENIED IN PART as to Tracy Lee.

        Plaintiff’s claims in Counts 3 and 4, which relate only to dismissed Defendants, are

 DISMISSED without prejudice for failure to exhaust administrative remedies. Defendants

 Lashbrook, Dr. Newbold, Dr. McShan, Walls, Chadderton, Dahlem, Dunn, Gregson, Hamby, Kirk,

 Lang, Marshall, McGhee, Moll, Oakley, Oetjen, Skidmore, Tripp, and Williams are DISMISSED

 from the action without prejudice for failure to exhaust administrative remedies.

        The Clerk of Court is DIRECTED to TERMINATE them as parties in this action and to

 enter judgment accordingly at the close of the case.

        The following claims remain in this case:

        Count 1:       Eighth Amendment deliberate indifference for failure to provide
                       timely treatment for Plaintiff’s abscessed and infected tooth against
                       Defendants Asselmeier, Lee, and McWilliams.

        Count 2:       Eighth Amendment deliberate indifference via a policy or practice,
                       or lack thereof, of declining appropriate dental care by Defendant
                       Wexford.

        IT IS SO ORDERED.

        DATED: April 15, 2021
                                                        s/ Staci M. Yandle_____
                                                        STACI M. YANDLE
                                                        United States District Judge




                                           Page 10 of 10
